Title: To Thomas Jefferson from Anne Cary Randolph, 14 February 1805
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     My Dear Grand Papa 
                     
                     Edgehill Feb. 14 1804 i.e. 1805
                     
                  
                  I received your letter on the 13 of Feb: & am much obliged to you for it & the poetry also I will very gladly undertake to write to you evry post Jefferson is going to a very good latin school in the neighbourhood Mama is now in very good health & her apetite is quite restored she has never been out yet for fear of catching cold all the children send their love to you & Francis & we are all delighted to hear that we shall have the pleasure of seeing you so soon adieu my Dear Grand Papa your most affectionate Grand daughter
                  
                     A C Randolph 
                     
                  
                  
                     Aunt Virginia sends her love to you also
                  
               